              Case 1:19-cv-00870-SKO Document 24 Filed 07/22/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 1:19-CV-00870
     Ernesto Trevino,                                 )
10                                                    )   STIPULATION AND ORDER FOR
                    Plaintiff,                        )   EXTENSION OF TIME
11                                                    )
            vs.                                       )   (Doc. 23)
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 24-day extension of time,
19   from July 7, 2020 to July 31, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   REPLY BRIEF . All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s fourth request for an extension of time but first request for this task.
22   Counsel acknowledges this request is being made after the deadline and apologizes to Defendant,
23   Defense Counsel and the Court.
24          Good cause exists. As with most organizations, COVID-19 has taken a toll on the regular
25   course of business within Counsel’s office. As a result of the various executive orders throughout
26   Fresno County and the State of California, along with the recommendations for Social Distancing,
27   Plaintiff’s Counsel is operating with very limited staff. The Office of Hearings Operations is still
28   conducting telephonic hearings. As it is required to continue the normal day-to-day tasks involved



                                                  1
               Case 1:19-cv-00870-SKO Document 24 Filed 07/22/20 Page 2 of 3



 1   in developing cases and the requirements of the five-day rule related to submission of evidence to
 2   the Administrative Law Judge which is imposed under 20 CFR § 404.935, Counsel must still
 3   continue normal operations but with a significantly reduced level of support. Additionally,
 4   Counsel requires that his staff self-quarantine when COVID-19 symptoms appear, thus further
 5   reducing support necessary to timely and efficiently process the workload. Counsel has since hired
 6   additional attorney and paralegal support to assist with Plaintiff’s Counsel workload.
 7          Defendant does not oppose the requested extension. Again, Counsel apologizes to the
 8   Defendant and Court for any inconvenience this may cause.
 9
                                            Respectfully submitted,
10
11   Dated: July 20, 2020                   PENA & BROMBERG, ATTORNEYS AT LAW

12
                                        By: /s/ Jonathan Omar Pena
13
                                           JONATHAN OMAR PENA
14                                         Attorneys for Plaintiff

15
16
     Dated: July 20, 2020                   MCGREGOR W. SCOTT
17                                          United States Attorney
                                            DEBORAH LEE STACHEL
18                                          Regional Chief Counsel, Region IX
19                                          Social Security Administration

20
                                        By: */s/ Patrick Snyder
21                                         Patrick Snyder
22                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
23                                         (*As authorized by email on 7/20/2020)
24                                             ORDER
25
26          Pursuant to the parties’ prior stipulation, Plaintiff’s reply brief was due to be filed no later

27   July 7, 2020. (Doc. 21.) On July 20, 2020, the parties filed the above “Stipulation For Extension

28   of Time” seeking to enlarge the deadline by which Plaintiff files his reply brief (the “Stipulation”).



                                                   2
                Case 1:19-cv-00870-SKO Document 24 Filed 07/22/20 Page 3 of 3



 1   (Doc. 23.) The Stipulation was filed almost two weeks after Plaintiff’s reply brief deadline
 2   expired.
 3            The Court may extend time to act after the deadline has expired because of “excusable
 4   neglect.” Fed. R. Civ. P. 6(b)(1)(B). Here, although the Stipulation demonstrates good cause
 5   under to support the request for extension of time (see Fed. R. Civ. P. 16(b)(4)), no such excusable
 6   neglect has been articulated—much less shown—to justify the untimeliness of the request.
 7            Notwithstanding this deficiency, given the absence of bad faith or prejudice to Defendant
 8   (as evidenced by his agreement to the extension of time after the deadline) and in view of the
 9   liberal construction of Fed. R. Civ. 6(b)(1) to effectuate the general purpose of seeing that cases
10   are tried on the merits, see Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258–59 (9th Cir.
11   2010), the Court GRANTS the parties’ stipulated request. The parties and their counsel are
12   cautioned that future post hoc requests for extensions of time will be viewed with disfavor.
13
              IT IS HEREBY ORDERED that Plaintiff shall have an extension of time, to and including
14
     July 31, 2020, by which to file his reply brief.
15
16   IT IS SO ORDERED.
17
     Dated:     July 21, 2020                                     /s/   Sheila K. Oberto             .
18                                                      UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                   3
